Title: To George Washington from Brigadier General Samuel Holden Parsons, 8 April 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear Sir
New London [Conn.] 8th [April] 1777

Since mine of the 21st of March I have receivd your Excellency’s Letters of the 6th 12th 20th & 29th of March that of the 6th came to Hand not till the 28th; by the Length of Time between the Date & my receiving it; The Seal not being such as I had ever before seen from Head Quarters; The Direction on the Cover very different from the handwriting of the Letter writer, and the omission of the Usual Note on Public Service, which I have not found to be omitted in any other Instance, with several other Circumstances gave me a Suspicion the Letter had been opend and detaind & a new Cover put to it.
Immediately on receiving your Letter of the 12th of March (which was not until the 23d) I dispatchd the inclosd Letters to the several Colonels, the Returns I have recd are inclosd & annexd; Colos. Charles Webb, Chandler & Swift have made no Returns: Colo. Swift has wrote me he has not been able to collect exact Returns from his Officers who are dispersd at great Distances from One another but has sent his estimated Numbers by his best Information, I have sent for exact Returns which I beleive I shall soon receive; I have never heard from the other Two Colonels though I have repeatedly sent to them.
I have paid the Utmost Attention to forwarding the Troops who have inlisted & to promote the Inlistment of others; but such is the amazing

Lethargy of the Country that, little Short of the Sound of the last Trumpet, will rouse them to realize their Danger & awake to their Duty.
I have wrote to Col. Charles Webb about the Arms he had your Excellency’s Order to receive but have no Answer.
There is too much Reason to beleive that Idleness in some & Dissipation in other recruiting Officers prevails too much for the Public Weal, but I hope this does not prevail very generally, I shall attend closely to the Conduct of the Officers in that Business.
By the 8th Article of the 14th Section of the martial Laws, no Sentence of a general Court Martial can be executed until the Pleasure of the Commander in Chief or of the Congress is known; As I am not authorisd by your Excellency to approve or disapprove those Sentences I am obliged to trouble your [excellency] With the inclosd Judgment—I have orderd the Prisoner forward with the Detachment which marches to Morrow.
I hope to send on about 600 Men next Week & as many more about the 20th—I am certain no Man could have taken more Pains to have forwarded the Troops than I have, I wish, with my Soul, it had been Attended with a Success reasonably expected by your Excellency; I shall continue to exert myself to furnish the Men at this Time so much needed—if a few Companies of Volunteers for 6 or 8 Weeks would be of any Service, I think it probable some such might be ingaged who would not inlist into the Army; perhaps a very considerable Number might be had if a decisive Action was expected.
In the Present Emergency would it be expedient to inlist any in the Army to serve to the first of Jany only? I think a considerable Number may be had soon if inlisted only for that Term of Time, but for this there is at present no Order.
The Young Gentleman who brought me the Answers to the inclosd Questions came from New York the Week before last. I am yr Excellency’s Obedt hl. Servt

Saml H. Parsons


P.S. I have receivd a Return of the Number inlisted in Col. Angell’s Regt raisd in Rhode Island which is added to the Account of our own Recruits.

